Citation Nr: 0017470	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-34 235A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 7, 1988, Board decision, which denied an attempt to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Moving Party Represented by:  John W. Fuhrman, Agent


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The moving party had active service from November 1942 to 
March 1946.  

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion of the moving party as to clear 
and unmistakable error in a December 7, 1988, Board decision.


FINDINGS OF FACT

1.  An attempt to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, was denied by a Board decision dated on 
December 7, 1988.

2.  The moving party has alleged that based on the evidence 
of record the Board should have found that new and material 
evidence had been presented, reopened the claim, and granted 
service connection for PTSD; and that the Board failed to 
obtain and review VA medical records that would have shown 
diagnosis and treatment for PTSD in 1987.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the December 7, 1988, Board decision in failing to reopen 
and grant service connection for PTSD fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 7, 1988, the Board issued a decision that denied 
the moving party's attempt to reopen the claim of 
entitlement to service connection for a psychiatric 
disorder, to include PTSD.  In June 1999, at a personal 
hearing conducted before the undersigned member of the 
Board, the moving party and his agent raised the issue of 
"clear and unmistakable error" in the prior December 1988 
Board decision.  The moving party and his agent were 
instructed that such allegation must be submitted in writing 
to the Board.  Thereafter, correspondence was received from 
the moving party in September 1999.  In February 2000, the 
Board notified the moving party that he had 60 days from the 
date of the letter to withdraw his motion for revision based 
on CUE, or to file additional argument in support thereof.  
Thereafter, the Board notified the moving party's agent, by 
letter dated April 12, 2000, that he had 30 days from the 
date of the letter to file a relevant response.  No further 
response was received from the moving party's agent; 
however, an additional written statement was received from 
the moving party in April 2000.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's December 7, 1988 decision contains CUE.  That 
determination found that the evidence of record did not 
warrant reopening the claim for service connection for a 
psychiatric disorder, to include PTSD.  The December 7, 1988 
decision noted that the veteran's service medical records 
were negative for any evidence of a neuropsychiatric 
disorder.  A hospitalization report dated June 1970 for 
possible myocardial infarction, found that an anxiety state 
might have been an important component of the veteran's 
symptoms.  The December 7, 1988 decision also discussed the 
veteran's VA hospital report of September 1986 that noted 
diagnoses of somatization disorder and dysthymic disorder as 
well as various physical disorders.  VA outpatient treatment 
records dated January to March 1987 were also noted to 
"reveal that the veteran participated in post-traumatic 
stress disorder group therapy during this period."  Finally, 
the December 7, 1988 decision noted the findings and 
diagnoses of somatization disorder and dysthymia from a June 
1987 VA psychiatric examination.  

The moving party argues initially that the evidence of record 
at the time of the December 7, 1988 decision established that 
he did have a clear diagnosis of PTSD due to his combat 
experiences in service at the time of the Board's decision.  
It is further argued that the Board failed to obtain and 
consider additional VA outpatient treatment records that 
would have supported the veteran's claim.  Such allegations 
do not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised a generic 
allegation of error concerning the December 7, 1988 Board 
decision, but not necessarily the discrete issue of CUE.  The 
moving party has alleged that the December 7, 1988 decision 
was the product of error essentially because the decision 
failed to conclude that the evidence showed that the veteran 
currently had PTSD due to his prior active service.  He 
further argues that the diagnoses of somatization disorder 
and dysthymia were actually symptoms of his underlying PTSD.  
This argument represents a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.  

With regard to the argument concerning the Board's 
"failure" to obtain additional VA medical records that 
would have shown diagnosis and treatment for PTSD in 1987; 
the Board notes that there was evidence of record (and 
considered by the Board) in December 7, 1988 that the veteran 
was participating in group PTSD therapy during the time 
period from January to March 1987.  In addition, the Board 
notes that the argument that there was error in the decision 
because the VA failed to satisfy its duty to assist in not 
obtaining all the veteran's medical records is not a basis 
for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(2) (1999).  
In this regard, the Board further notes that the doctrine of 
constructive notice set forth in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), is not applicable to the case at hand, as 
Bell is not retroactively applicable to Board decisions 
occurring before July 21, 1992.  See Damrel v. Brown, 6 Vet. 
App. 242 (1994); see also VAOGC Prec. Op. No. 12-95, 60 Fed. 
Reg. 43186 (1995).  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
December 7, 1988, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the December 7, 1988, Board 
decision on the grounds of CUE is denied.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 



